Third District Court of Appeal
                               State of Florida

                           Opinion filed April 22, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-447
                        Lower Tribunal No. 97-28661-B
                             ________________


                            Duane Isaac Walker,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Thomas J. Rebull, Judge.

      Duane Isaac Walker, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, EMAS and SCALES, JJ.

      SCALES, J.
      Duane Isaac Walker appeals an Order Denying Defendant’s Motion to

Correct Sentence, dated January 21, 2015. As the order on appeal points out,

Walker has filed repeated appeals and petitions for post-conviction relief since a

2003 judgment and sentence.1 Walker’s allegations in the instant case have been

reviewed and disposed of already by this Court. See Walker v. State, 60 So. 3d 403

(Fla. 3d DCA 2011) (Table). On numerous occasions, this Court has reviewed

Walker’s other, related, unsuccessful post-conviction petitions.2 Accordingly, we

both affirm the decision of the trial court and issue an order to show cause as

described below.

                           ORDER TO SHOW CAUSE

      Walker is hereby directed to show cause, within forty-five days from the

date of this opinion, why he should not be prohibited from filing any further pro se


1 Walker pled guilty to an aggravated battery that occurred on September 6, 1997,
and was sentenced to 364 days in jail and five years of probation. (Prior to this
sentence, Walker had two arrests and convictions.) Subsequently, he was charged
with twenty probation violations, including murder. Walker’s probation was
revoked and the trial court sentenced him to thirty years in prison (with a ten-year
minimum mandatory) as a habitual violent felony offender. This sentence was
affirmed in Walker v. State, 871 So. 2d 1034 (Fla. 3d DCA 2004) (Mem). In 2011,
Walker pled guilty to the reduced charge of second degree murder and to
aggravated child abuse and was sentenced to forty-five years in prison; this
sentence to run concurrently with the previously imposed thirty-year sentence.
2 Walker v. State, 901 So. 2d 136 (Fla. 3d DCA 2005) (Table); Walker v. State,
963 So. 2d 244 (Fla. 3d DCA 2007) (Table); Walker v. State, 51 So. 3d 470 (Fla.
3d DCA 2011) (Table); Walker v. State, 61 So. 3d 1135 (Fla. 3d DCA 2011)
(Table).

                                         2
appeals, petitions, motions or other proceedings related to his criminal sentencing

in circuit court case number 97-28661.

      If Walker does not demonstrate good cause, any such further and

unauthorized filings by Walker will subject him to appropriate sanctions, including

the issuance of written findings forwarded to the Florida Department of

Corrections for its consideration of disciplinary action, including forfeiture of gain

time. See § 944.279(1), Fla. Stat. (2014).

      Affirmed. Order to show cause issued.




                                             3